

89 HR 3193 IH: Eliminating Barriers to Rural Internet Development Grant Eligibility Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3193IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Graves of Missouri (for himself and Mr. Guest) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to provide for a high-speed broadband deployment initiative.1.Short titleThis Act may be cited as the Eliminating Barriers to Rural Internet Development Grant Eligibility Act or the E-BRIDGE Act. 2.High-speed broadband deployment initiative(a)In generalTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following:219.High-speed broadband deployment initiative(a)DefinitionsIn this section:(1)Broadband projectThe term broadband project means, for the purpose of providing, extending, expanding, or improving high-speed broadband service to further the goals of this Act—(A)planning, technical assistance, or training;(B)the acquisition or development of land; or(C)the acquisition, design and engineering, construction, rehabilitation, alteration, expansion, or improvement of facilities, including related machinery, equipment, contractual rights, and intangible property.(2)Eligible recipient(A)In generalThe term eligible recipient means an eligible recipient.(B)InclusionsThe term eligible recipient includes—(i)a public-private partnership; and(ii)a consortium formed for the purpose of providing, extending, expanding, or improving high-speed broadband service between 1 or more eligible recipients and 1 or more for-profit organizations. (3)High-speed broadbandThe term high-speed broadband means the provision of 2-way data transmission with sufficient downstream and upstream speeds to end users to permit effective participation in the economy and to support economic growth, as determined by the Secretary.(b)Broadband projects(1)In generalOn the application of an eligible recipient, the Secretary may make grants under this title for broadband projects, which shall be subject to the provisions of this section.(2)Data requestedIn reviewing an application submitted under paragraph (1), the Secretary shall request from the Federal Communications Commission, the Administrator of the National Telecommunications and Information Administration, the Secretary of Agriculture, and the Appalachian Regional Commission data on—(A)the level and extent of broadband service that exists in the area proposed to be served; and(B)the level and extent of broadband service that will be deployed in the area proposed to be served pursuant to another Federal program.(3)Interest in real or personal propertyFor any broadband project carried out by an eligible recipient that is a public-private partnership or consortium, the Secretary shall require that title to any real or personal property acquired or improved with grant funds, or if the recipient will not acquire title, another possessory interest acceptable to the Secretary, be vested in a public partner or eligible nonprofit organization or association for the useful life of the project, after which title may be transferred to any member of the public-private partnership or consortium in accordance with regulations promulgated by the Secretary.(4)ProcurementNotwithstanding any other provision of law, no person or entity shall be disqualified from competing to provide goods or services related to a broadband project on the basis that the person or entity participated in the development of the broadband project or in the drafting of specifications, requirements, statements of work, or similar documents related to the goods or services to be provided.(5)Broadband project property(A)In generalThe Secretary may permit a recipient of a grant for a broadband project to grant an option to acquire real or personal property (including contractual rights and intangible property) related to that project to a third party on such terms as the Secretary determines to be appropriate, subject to the condition that the option may only be exercised after the Secretary releases the Federal interest in the property. (B)TreatmentThe grant or exercise of an option described in subparagraph (A) shall not constitute a redistribution of grant funds under section 217. (c)Sources of assistanceA grant provided under this section may be provided from amounts made available to carry out this title in combination with amounts made available under any other Federal program.(d)Non-Federal shareIn determining the amount of the non-Federal share of the cost of a broadband project, the Secretary may provide credit toward the non-Federal share for the present value of allowable contributions over the useful life of the broadband project, subject to the condition that the Secretary may require such assurances of the value of the rights and of the commitment of the rights as the Secretary determines to be appropriate..(b)Clerical amendmentThe table of contents in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note; Public Law 89–136) is amended by inserting after the item relating to section 218 the following:Sec. 219. High-speed broadband deployment initiative..